UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-1782


DALE E. FINDLEY,

                Plaintiff - Appellant,

          v.

VOLVO POWERTRAIN NORTH AMERICA; VOLVO TRUCKS NORTH AMERICA;
VOLVO GROUP NORTH AMERICA; MACK TRUCKS, INCORPORATED,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:08-cv-03509-JFM)


Submitted:   May 11, 2011                     Decided:   May 31, 2011


Before WILKINSON, GREGORY, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven   M.  Spiegel,   Alexandria, Virginia,  for  Appellant.
Suzzanne W. Decker, John M. Gilman, MILES & STOCKBRIDGE, P.C.,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dale E. Findley appeals the district court’s orders

granting summary judgment and awarding costs in favor of his

former employer, Mack Trucks.        We have reviewed the record and

find   no   reversible    error.   Accordingly,     we   affirm    for   the

reasons     stated   by   the   district   court.   Findley       v.   Volvo

Powertrain N. Am., No. 1:08-cv-03509-JFM (D. Md. Apr. 6, 2010;

July 1, 2010).       We grant Findley’s motion to supplement the

record pursuant to Fed. R. App. P. 28(j).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                   AFFIRMED




                                    2